Exhibit 10.1

EFFECTIVE DATE

June 1, 2012 to May 31, 2013

FORM OF SENIOR EXECUTIVE OFFICER COMPENSATION PLAN

This compensation plan is made up of three components. For purposes of this
plan, the title “Senior Executive Officer” refers to those individuals who have
been identified as such by the Chief Executive Officer and approved by the Board
of Directors. In addition, this plan and its components are based on the
performance of National American University Holdings, Inc. (“NAUH”).

Component 1: BASE PAY COMPUTATION

The first component of the compensation plan is base salary. The Board of
Directors, in consultation with the Chief Executive Officer, will determine the
specific base salary of the Senior Executive Officer. Additional factors which
may be considered in determining the actual base salary include, but are not
limited to, experience level, educational level, assessment of satisfactory
performance, years of service, and performance expectations for the upcoming
year.

Component 2: QUARTERLY ACHIEVEMENT AWARD

The second component of the compensation plan will be based on achievement of
specific quarterly organizational objectives (the “Additional Quarterly
Compensation”). The Additional Quarterly Compensation will be based on
pre-approved NAUH quarterly pre-tax profit margin and objectives related to
institutional effectiveness. The amount of the Additional Quarterly Compensation
will be calculated quarterly by taking the appropriate percentage multiplied by
the Senior Executive Officer’s current annual base salary. The Senior Executive
Officer will receive a percentage of his/her annual base salary each quarter
based on achieving the objectives listed below.

 

Quarterly

Objective

  

Percentage of
Annual Base Salary

  

Description

1    7.5% per quarter    For achieving the pre-approved NAUH pre-tax profit
margin for the quarter.    3.75% per quarter    For achieving less than 100% but
greater than 90% of the pre-approved NAUH pre-tax profit margin for the quarter.
2    7.5% per quarter    For achieving a System Composite Balanced Scorecard
Grade of an “A” for institutional effectiveness.    3.75% per quarter    For
achieving a System Composite Balanced Scorecard Grade of a “B” for institutional
effectiveness.

 

Objective 1: successfully achieving the pre-approved NAUH pre-tax profit margin
per quarter as determined and approved by the Board of Directors.

Objective 2: successfully achieving the predetermined quarterly organizational
objectives related to institutional effectiveness as determined and approved by
the Board of Directors.



--------------------------------------------------------------------------------

The Additional Quarterly Compensation is based on achieving the organizational
objectives for the prior quarter. Additional Quarterly Compensation, if any,
will be determined quarterly and paid semi-monthly on the Company’s regular
payroll schedule in five (5) equal payroll installments after the calculations
can be finalized.

In order to be eligible to earn Additional Quarterly Compensation for a given
quarter, the Senior Executive Officer must be employed by NAUH or its affiliates
during the entire quarter in which the objectives are measured and when the
amount of the Additional Quarterly Compensation is determined and paid. No
Additional Quarterly Compensation will be paid after employment is terminated.
The Board of Directors will be solely responsible for determining whether the
objectives for the Additional Quarterly Compensation are satisfied and the
amount of any Additional Quarterly Compensation.

Component 3: ANNUAL ACHIEVEMENT AWARD

The third component of the compensation plan will be based on NAUH’s Earnings
Before Interest and Taxes (“EBIT”). To the extent that NAUH’s actual EBIT for
the fiscal year exceeds NAUH’s budgeted EBIT for the fiscal year, fifteen
percent (15%) of the excess would be designated for an “Annual Achievement
Award.” The total Annual Achievement Award would then be distributed to the
Senior Executive Officers, with Senior Executive Officer receiving             %
of the total, up to a maximum of 60% of his/her annual base salary.

Calculations will be based on the annual budget for NAUH, as approved by the
Board of Directors prior to June 1, 2012, and the final audited financial
statements prepared for the fiscal year ending May 31, 2013. The Annual
Achievement Award, if any, will be determined annually and paid in six (6) equal
payroll installments during normal payroll periods beginning September 1, 2013.

In order to be eligible to earn the Annual Achievement Award for a given year,
the Senior Executive Officer must be employed by NAUH or its affiliates during
the entire year in which the objectives are measured and when the amount of the
Annual Achievement Award is determined and paid. No Annual Achievement Award
will be paid after employment is terminated. The Board of Directors will be
solely responsible for determining whether the objectives for the Annual
Achievement Award are satisfied and the amount of any Annual Achievement Award.

GENERAL PROVISIONS

This compensation plan does not create a contract of employment, express or
implied, or alter the employment at-will relationship between you and NAUH or
its affiliates, including the university. This document is not intended by
reason of its distribution to confer any rights or privileges upon you or to
entitle you to be or remain employed by NAUH or its affiliates, including the
university. The contents of this document are presented as a guide and as a
matter of information only. While NAUH believes wholeheartedly in the
compensation plan, it is not a condition of employment and may not be relied
upon by you as a contract or other right. The provisions of this compensation
plan are subject to change at anytime by the NAUH or its affiliates without any
notice and without anyone’s agreement. Further, business conditions, federal and
state law, and/or organizational needs are constantly in flux and may require
that portions of this document be revised or rewritten.

The Senior Executive Officer is subject to the provisions of the National
American University Employee Handbook (NAUM 4-0).

Awards under this compensation plan are provided under and governed by the terms
of the National American University Holdings, Inc. 2009 Stock Option and
Compensation Plan.

Notwithstanding any provision in this compensation plan to the contrary, any
portion of the payments and benefits provided under this compensation plan shall
be subject to any clawback policy adopted by or applicable to NAUH pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, any Securities
and Exchange Commission rule, any applicable listing standard promulgated by any
national securities exchange or national securities association, or any other
legal requirement.



--------------------------------------------------------------------------------

* * * * *

I acknowledge receipt of a copy of the Senior Executive Officer Compensation
Plan and further acknowledge that my employment is not governed by any written
or oral contract, including this document, and that my employment is considered
an at-will arrangement.

 

 

    

 

Senior Executive Officer      Date

 

    

 

Dr. Ronald L. Shape

CEO

     Date